As filed with the Securities and Exchange Commission on December15, 2014 Registration Statement File No. 333-106728 Registration Statement File No. 333-41106 Registration Statement File No. 333-37354 Registration Statement File No. 333-94821 Registration Statement File No. 333-83395 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 (No. 333-106728) POST-EFFECTIVE AMENDMENT NO. 1 (No. 333-41106) POST-EFFECTIVE AMENDMENT NO.1 (No. 333-37354) POST-EFFECTIVE AMENDMENT NO.1 (No. 333-94821) POST-EFFECTIVE AMENDMENT NO.1 (No. 333-83395) TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Crown Castle International Corp. (Exact name of registrant as specified in its charter) Delaware 76-0470458 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1220 Augusta Drive Suite 600 Houston, TX 77057 (713) 570-3000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jay A. Brown Chief Financial Officer Crown Castle International Corp. 1220 Augusta Drive, Suite 600 Houston, TX 77057 (713) 570-3000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Stephen L. Burns Johnny G. Skumpija Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019 (212) 474-1000 E. Blake Hawk General Counsel Crown Castle International Corp. 1220 Augusta Drive, Suite 600 Houston, TX 77057 (713) 570-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler o Non-accelerated filer o (Do not check if a smaller reporting company) Smallerreportingcompany o EXPLANATORY NOTE/DEREGISTRATION OF UNREGISTERED SECURITIES The Registrant is filing these Post-Effective Amendments No.1 (“Post-Effective Amendments”) to the following Registration Statements on Form S-3 (“Registration Statements”), which have been previously filed with the Securities and Exchange Commission: i. Registration No. 333-106728 originally covering 15,597,783shares of common stock for resale by selling securityholders; ii. Registration No. 333-41106 for an indeterminate number of debt securities, preferred stock, common stock and warrants; iii. Registration No. 333-37354 for an indeterminate number of shares of common stock and preferred stock and originally covering 24,942,360 shares of common stock for resale by selling stockholders; iv. Registration No. 333-94821 for the resale by selling securityholders of an indeterminate number of (i) shares of 8 1/4% series A and series B convertible preferred stock, (ii) warrants to purchase common stock and (iii) shares of common stock issued upon conversion of the convertible preferred stock, as dividend payments in respect of the convertible preferred stock and upon exercise of the warrants; and v. Registration No. 333-83395 for an indeterminate number of debt securities, preferred stock, common stock and warrants and originally covering 15,000,000 shares of common stock for resale by selling shareholders. In accordance with an undertaking made by the Registrant in the Registration Statements to remove from registration, by means of a post-effective amendment, any of the securities registered under the Registration Statements that have not been sold at the termination of the offering, the Registrant hereby amends the Registration Statements to deregister any remaining securities registered and unsold under the Registration Statements. The securities are being removed from registration because the securities are no longer being offered or sold pursuant to the Registration Statements. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused these Post-Effective Amendments to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, State of Texas, on December 15, 2014. CROWN CASTLE INTERNATIONAL CORP. By: /s/Jay A. Brown Name: Jay A. Brown Title:Senior Vice President, Chief Financial Officer and Treasurer Pursuant to the requirements of the Securities Act of 1933, as amended, these Post-Effective Amendments have been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ W. Benjamin Moreland President, Chief Executive Officer and Director December 15, 2014 W. Benjamin Moreland (Principal Executive Officer) /s/Jay A. Brown Senior Vice President, Chief Financial Officer and Treasurer December 15, 2014 Jay A. Brown (Principal Financial Officer) /s/ Rob A. Fisher Vice President and Controller December 15, 2014 Rob A. Fisher (Principal Accounting Officer) /s/ J. Landis Martin Chairman of the Board of Directors December 15, 2014 J. Landis Martin /s/ P. Robert Bartolo Director December 15, 2014 P. Robert Bartolo /s/ Cindy Christy Director December 15, 2014 Cindy Christy /s/ Ari Q. Fitzgerald Director December 15, 2014 Ari Q. Fitzgerald /s/ Robert E. Garrison II Director December 15, 2014 Robert E. Garrison II /s/ Dale N. Hatfield Director December 15, 2014 Dale N. Hatfield /s/ Lee W. Hogan Director December 15, 2014 Lee W. Hogan /s/ Edward C. Hutcheson, Jr. Director December 15, 2014 Edward C. Hutcheson, Jr. /s/ John P. Kelly Director December 15, 2014 John P. Kelly /s/ Robert F. McKenzie Director December 15, 2014 Robert F. McKenzie
